Cope, J. delivered the opinion of the Court
Baldwin, J. and Field, C. J. concurring.
The questions in this case arise upon the following facts: Two actions were commenced by the plaintiff in a Justice’s Court, to recover damages for injuries to real property. The amount claimed in each case was two hundred dollars. The defendants answered, put*69ting in issue the ownership of the property, and thereupon moved that the cases be transferred to the District Court for trial. The motions were overruled, and judgment was recovered by the plaintiff in both actions. On appeal to the County Court, these judgments were set aside, and an order was made transferring the cases to the District Court. They were there consolidated, and tried as one action, and judgment was again recovered by the plaintiff. The appeal is from this judgment.
The first point made is, that the County Court had no authority to transfer the cases to the District Court. This point, we think, is not well taken. Section five hundred and eighty-one of the Practice Act, regulating proceedings in Justices’ Courts, provides as follows: “ The parties shall not be at liberty to give evidence by which the question of title to real property shall be raised on the trial before a Justice; and if it appear from the plaintiff’s own showing on the trial, or from the answer of the defendant, verified by his oath, or that of his agent or attorney, that the determination of the action will necessarily involve the decision of a question of title to real property, the Justice shall suspend all further proceedings in the action, a.nd certify the pleadings, or, if the pleadings be oral, a transcript of the same from his docket to the District Court of the county; and from the time of filing such pleadings or transcript with the County Clerk, the District Court shall have over the action the same jurisdiction as if it were originally commenced therein.” Section three hundred and sixty-seven provides that “ the provisions of this act as to changing the place of trial, and all the provisions as to trials in the District Court, shall be applicable to trials on appeal in the County Court.” There is no doubt of the meaning of these provisions; and as the Justice improperly refused to certify the cases, it was the duty of the County Court to do so. The effect of the appeal was, to vest that Court with authority to make all orders necessary for their determination. They were to be tried de novo, and the incompetency of the County Court made it necessary to transfer them to the District Court for that purpose. What was done amounted to nothing more than a change of the place of trial from one tribunal to another, and this change was not only authorized but directed by the statute.
*70The second point is, that the amount in controversy was not sufficient to give the District Court jurisdiction. We think there is nothing in this point. It was the fact that the title to the property was involved, and not the amount claimed as damages, which established the jurisdiction. The matter out of which the jurisdiction arose was set up by the defendants, and the issues were completed before there' was any transfer of the cases. In assuming jurisdiction, the Court acted upon the whole record; and in determining the propriety of its action, we must consider the issues presented for adjudication. The answer of title was a sufficient defense; and it was necessary that the issue upon that subject should be found for the plaintiff before the question of damages could be reached. This issue involved not only the right of the plaintiff to recover, but the entire value of the property; and there is nothing in the record to show that this value was not sufficient to support the jurisdiction. The presumptions are in favor of the validity of the proceedings; and we cannot entertain an objection to the jurisdiction in the absence of matter in the record sufficient to overcome these presumptions.
Judgment affirmed.